DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered.
 
Response to Amendment
Applicant’s amendment filed on 03/16/2022 has been entered. Claim 19 has been added. Claims 1, 4, 6, 8, 10-11, 13-15 and 18-19 are still pending in this application.
                             
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 11, 14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawa (US 20160127582) in view of Nguyen (US 20210343116).

Regarding claim 1, Sawa teaches a responsive printing device (fig. 1) comprising: a processor; a memory device (fig. 2); 
a printer for physical printing of a content section of an output object following a user setting and an instruction for the output object to be printed (fig. 1);
a microphone to detect an audio input (fig. 7a and p0047: sound /voice input portion 102 is provided in the multifunction peripheral 100, when the user emits a sound/voice which corresponds to an operation (for example, " print six number of sheets"…); 
wherein the audio input detected by the microphone is used by the processor executing instructions (claim 1: an operation determining portion configured to determine whether or not operation image data is contained in the photographic image data..) from the memory device in providing a content section of the output object, providing the user setting, and providing instructions to the printer for the content section of the output object to be printed (claim 1: image processing portion configured to execute the processing of the document sheet image data based on the operation corresponding to the operation image data when the document sheet image determining and p0031:… index, middle and ring fingers) that corresponds to a predetermined operation (for example, printing three sheets of paper)). and wherein the instructions comprise identification of a situational context based on the image input (fig 7b: two pages), and the user setting is provided based on the audio input in relation to 
Sawa does not explicitly disclose audio input is used by the processor executing instructions from the memory device in providing a content section of the output object.
Nguyen teaches audio input is used by the processor executing instructions from the memory device in providing a content section of the output object (p0113: the audio command may include words such as "end game", "print receipt”…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sawa, and to audio input is used by the processor executing instructions from the memory device in providing a content section of the output object, in order to remote control printer.

Regarding claim 2, Sawa teaches the device of claim 1, further comprising a camera to detect an image input (claim 1: a camera), wherein: the processor is to execute instructions to identify a situational context based on the image input (p0038: executes processing of the document sheet image data based on an operation that corresponds to the operation image data) ; and the content section and user setting is provided in response to the audio input and the situational context (fig. 7a and p0047). 

Regarding claim 3, Sawa teaches the device of claim 1, wherein: the processor is to execute instructions to identify a situational context based on the audio input; and the content section and user setting are provided by the processor in response to the 

Regarding claim 6, Sawa teaches the device of claim 1,wherein the instructions include an instruction to print a value of a key-value pair in response to a detection of a key in the audio input recorded by the microphone (p0048: For example, the operation determining portion 203 compares the input sound/voice with a plurality of operation sounds/voices registered in advance in a predetermined memory, wherein the sounds/voices indicate respective). 

Regarding claim 7, Sawa teaches the device of claim 1, further comprising a camera to detect an image input (claim 1), wherein content section reproduces at least part of the image input (s102-s103 in fig. 3). 

Regarding claim 11, Sawa in view of Nguyen teaches a method for responsive printing comprising: detecting an audio input with a microphone (fig. 7a and p0047: sound/voice input portion 102); detecting an image input with a camera (claim 1); and printing, with a printer (fig. 1), an output object including a content section following a user setting (p0018: setting conditions of a print job and an execution input of the print job from), wherein the content section of the output object is identified based on the image input but does not include the image input (p0044: when the operation instructs to print three sheets of paper, the image processing portion 205 executes printing three 
The rational applied to the rejection of claim 1 has been incorporated herein.

Claim 14 has  been analyzed and rejected with regard to claim 1 and in accordance with Sawa’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0021). 

Regarding claim 16, (new) Sawa in view of Nguyen teaches the responsive printing device of claim 1, further comprising a camera to detect an image input (Sawa:fig. 1), wherein the context section of the output object is identified based on the image input but does not include the image input (Sawa: p0044).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 17, (new) Sawa in view of Nguyen teaches the method of claim 11, wherein the content section is further based on a contextual situation, the contextual situation based on the audio input and the image input (Sawa:claim 1 and Nguyen:p0113).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 18, (new) Sawa in view of Nguyen teaches the non-transitory computer-readable medium of claim 14, wherein the content section of the output object includes translated text from the audio input (Nguyen: p0113).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawa in view of Nguyen as applied to claim 1 above, and further in view of Chitpasong (US 20190349488).
Regarding claim 4, Sawa in view of Nguyen does explicitly disclose the device of claim 1, wherein the user setting includes a default setting that is applied to the content section, and where the user setting includes a modified setting in response to a detection that the audio input instruct an update to the user setting. 
Chitpasong teaches the device of claim 1, wherein the user setting includes a default setting that is applied to the content section, and where the user setting includes a modified setting in response to a detection that the audio input instruct an update to the user setting (p0061: changed content of the default value along with the content of the setting instruction input by the user's voice. And abstract: and when a default value among the one or more default values is changed, causes the voice output device to output the changed content of the default value in the voice confirmation message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sawa in view of Nguyen, and to include wherein the user setting includes a default setting that is applied to the content section, and where the user setting includes a modified setting in .
	
Claims 8-9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawa in view of Nguyen as applied to claim 1 above, and further in view of Eum (US 20160182762).

Regarding claim 8, Sawa in view of Nguyen does not explicitly disclose the device of claim 1, wherein the content section includes translated text from the audio input. 
Eum teaches the device of claim 1, wherein the content section includes translated text from at least one of the image input and the audio input (p0520: a workform may be generated such that zone OCR is performed on a scan image to recognize text in a certain region of the scan image, a document is generated by inputting the recognized text to a pre-set form, and then the generated document is transmitted/stored or printed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sawa, and to include wherein the content section includes translated text from at least one of the image input and the audio input, in order to automatically input the extracted information to hospital bills suggested by Eum(p0520).

Regarding claim 9, Sawa in view of Nguyen and Eum teaches the device of claim 1, further comprising a camera to detect an image input (Sawa:claim 1), wherein the content section includes a numerical value calculated from an input value detected in at least one of the image input and the audio input (p0520:.. cost..). 
The rational applied to the rejection of claim 8 has been incorporated herein.

Regarding claim 13, The structural elements of apparatus claim 8 perform all of the steps of method claim 13. Thus, claim 13 is rejected for the same reasons discussed in the rejection of claim 8.

Claim 15 has  been analyzed and rejected with regard to claim 9 and in accordance with Sawa’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0021). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawa in view of Nguyen as applied to claim 1 above, and further in view of Gupta (US 20170221091) .

Regarding claim 5, Sawa in view of Nguyen teaches the device of claim 1, further comprising a camera to detect an image input, wherein the content section includes a graphic in response to the audio input and image input, wherein the graphic is retrieved from the memory device in response to a detection that the memory device 
Sawa does not teach a request for the graphic is sent to a network through a network interface in response to a determination that the graphic is not stored in the memory device. 
Gupta teaches a request for the graphic is sent to a network through a network interface in response to a determination that the graphic is not stored in the memory device (p0053: send this data to one or multiple servers [0055] Client's database or memory is full, thus send stored data to the web server (102) or third party server (103); [0056] send stored/calculated data to the web server).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sawa in view of Nguyen, and to include a request for the graphic is sent to a network through a network interface in response to a determination that the graphic is not stored in the memory device, in order to save the data.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawa in view of Nguyen as applied to claim 1 above, and further in view of Aoki et al. (US 20120092728).
Regarding claim 10, Sawa teaches the device of claim 1, further comprising a camera to detect an image input (claim 1), Sawa in view of Nguyen does not explicitly 
Aoki teaches wherein the content section is generated based on results received from a network, the results related to an item detected in the image input (p0194: function server 30 recognizes text information by applying an OCR (Optical Character Recognition) process to image data, which is read by the reading unit 13 of the MFP 10, then generates image data representing text translated into a predetermined language, which is printed by the recording unit 14 of the MFP 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sawa in view of Nguyen, and to include wherein the content section is generated based on results received from a network, the results related to an item detected in the image input, in order to provide a configuration of the network system in which inquiries are received from the client service registration system through which the user can submit a registration application for services to be used by a peripheral device using a terminal device having a sufficient user interface. In such aspects, it becomes possible that the peripheral device can also use the service provided by the server suggested by Aoki (p0012).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawa in view of Nguyen as applied to claim 11 above, and further in view of Aoki et al. Chen(US 20200151528 A1).

Regarding claim 19, (new) Sawa teaches the method of claim 11, wherein the situational context comprises a storefront context identified based on a barcode within the image input, and the user settings are adjusted to reflect settings of a specific commercial establishment regarding the storefront context (p0047: fig. 7a: user emits a sound/voice which corresponds to an operation (for example, “print six number of sheets), Sawa does not teach wherein the situational context comprises a storefront context identified based on a barcode within the image input.
Chen teaches wherein the situational context comprises a storefront context identified based on a barcode within the image input (p0284: scan the commodity bar code (18) for checking out and incidentally obtain the commodity code (1), for example No. 10009. Thus, the commodity code (1) is incidentally printed on the shopping receipt).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sawa in view of Nguyen, and to include wherein the situational context comprises a storefront context identified based on a barcode within the image input, in order to provide a personalized pattern-based commodity virtual code assignment system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/          Primary Examiner, Art Unit 2677